Citation Nr: 1300040	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to a compensable evaluation for pseudofolliculitis barbae.

3.  Entitlement to an initial evaluation in excess of 10 percent for pityrosporum folliculitis.


REPRESENTATION

Appellant represented by:	African American Posttraumatic Stress Disorder Association


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from July 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in December 2008 and April 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to an initial evaluation in excess of 10 percent for pityrosporum folliculitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder that has been related by competent medical evidence to active duty service or a service-connected disability.

2.  The Veteran's pseudofolliculitis barbae has not been manifested by disfigurement of the head, face, or neck; has not been objectively shown to cover at least 5 percent of his entire body or at least 5 percent of exposed areas affected; has not required intermittent systematic therapy such as corticosteroids or other immunosuppressive drugs; and has not resulted in unstable or painful superficial scars or scars that cause limitation of function. 


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disability that was incurred in or aggravated by active service or that is causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for a compensable evaluation for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7813 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in September 2008, January 2009, and June 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The September 2008 letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The June 2009 letter specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no other post-service medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2008 and October 2012.  38 C.F.R. § 3.159(c)(4).  The September 2008 and October 23, 2012 VA examiners addressed the severity of the Veteran's pseudofolliculitis barbae in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The October 19, 2012, VA examiner addressed the existence of any current psychiatric disorder in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected pseudofolliculitis barbae since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2012 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The Veteran does not contend, and the evidence does not demonstrate, that the Veteran suffered from an acquired psychiatric disorder during service.  The service treatment records are absent complaints, findings or diagnoses of any psychiatric problems during service.  Instead, the Veteran contends that he is depressed because the rash on his neck, back, stomach, and arms has not improved and, in fact, has become worse.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

For the most part, post-service medical records have been negative for any acquired psychiatric problems.  There is, however, a July 2008 Nursing OPT record which indicates that a PHQ-2 screen was performed, and the score was 5 which is a positive screen for depression.  Three hours later, however, the staff physician noted, 

The results of the PHQ-2, PHQ-9 have been reviewed and the patient assessed including assessment of suicide risk.  Based on the assessment the following disposition plan will be implemented:  Evaluation by provider revealed that patient is not currently depressed, recommend routine depression screening in the future.

In October 2012, the Veteran underwent VA Mental Disorders examination.  The examiner noted that that the Veteran did not have or had he ever been diagnosed with a mental disorder.  During the interview, the Veteran denied any history of psychiatric treatment but he reported that a physician at a VA facility opined that he suffered from depression five to six years prior to the interview.  After a review of the claims file, the examiner noted that the Veteran identified no formal diagnosis of a depressive disorder in his past and the examiner found no such diagnosis in the Veteran's claims file.  The examiner's review of the Veteran's record also revealed no history of depression associated with the Veteran by virtue of treatment (e.g., therapy, counseling, medication, or positive VA nursing screens).  The examiner noted that he found numerous negative screens.  The Veteran confirmed his lack of psychiatric treatment during the interview, and the examiner noted that he provided no palpable justification for the absence.  The examiner noted that the Veteran's demeanor during the interview was not entirely consistent with clinical depression.  The examiner opined that he could not assert that the Veteran as likely as not suffered from depression that was caused by or exacerbated by his service-connected skin condition.  The examiner also opined that the Veteran less likely than not suffered from other psychiatric disorders that were caused by or a result of his service-connected skin condition or other aspects of military service in general. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a psychiatric disability, to include a depressive disorder, at any time during the appeal period. 

Although the Veteran contends that he suffers from depression that is related to a service-connected disability, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is requesting a higher rating for his service-connected pseudofolliculitis barbae.  As such, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  

The Board notes that the regulations for rating skin disabilities were amended effective October 23, 2008.  See 38 C.F.R. § 4.118 (2009).  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for VA to apply both the former and revised versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  In this case, however, the regulations in effect in October 2008 apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these new criteria.  As the Veteran's claim was filed before October 2008 and he has not requested reconsideration under the new criteria effective October 23, 2008, evaluation of the Veteran's skin disabilities under these new criteria is not warranted. 

Under the criteria for rating skin diseases in effect prior to October 23, 2008, pseudofolliculitis barbae was considered to be a form of dermatophytosis.  Under Diagnostic Code 7813, tinea barbae of the beard area could be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with six or more characteristics of disfigurement will be rated as 80 percent disabling.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with four or five characteristics of disfigurement the disability will be rated at 50 percent.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement the disability will be rated at 30 percent.  With one characteristic of disfigurement the disability will be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are:  skin indurated and inflexible in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; skin hypo or hyperpigmented in an area exceeding six square inches; scar adherent to the underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch in length; or scar five or more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2007).

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2) (2007).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2007).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Under Diagnostic Code 7806, disorders of the skin will be rated as follows:  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period will result in a non compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

VA medical records indicate that the Veteran presented to the Emergency Department in June 2008 complaining of, inter alia, chronic skin rash, mostly on the back and arms and a new rash on the neck which was itchy.  Assessment was rash secondary to pytriasis rosea.  The Veteran was prescribed prednisone dose pack for neck rash, Benadryl for itching, and erythromycin for seven days. 

The Veteran underwent VA examination in September 2008 at which time he reported that over the years, his pseudofolliculitis barbae had become worse, and was constant.  The Veteran reported that he had had to stop shaving, that he used clippers once per week, and that he used a skin tightening after-shave once a week.  The Veteran denied the use of any other topical therapy or systemic therapy.  He also denied fevers, chills, night sweats, weight loss, and loss of appetite.  The Veteran indicated that lesions were tender, irritating, and non-pruritic.  

Physical examination of the Veteran demonstrated that there were scattered hyperpigmented macules and papules in the beard area covering approximately 1 percent of the total body surface area and 1 percent of the exposed surface area.  The impression was pseudofolliculitis barbae covering approximately 1 percent of the total body surface area and 1 percent of the exposed body surface area.  

In October 2012, the Veteran underwent VA examination at which time he was diagnosed as having dermatitis or eczema, pityrosporum folliculitis, and pseudofolliculitis barbae.  The Veteran reported that since leaving the military in 2002, he did not have to shave the way he did, so he did not have the ingrown hairs and bumps that he had in the military.  The examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  The examiner also noted that the Veteran did not have benign or malignant skin neoplasms or systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner noted that the Veteran had not been treated with oral or topical medications for any skin condition nor had other treatments or procedures for exfoliative dermatitis or papulosquamous disorders for the prior 12-month period.  The examiner noted that the Veteran had not had any debilitating or non-debilitating episodes in the prior 12-month period due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

Physical examination demonstrated that the Veteran's beard area had no evidence of pseudofolliculitis barbae at that time.  

Fifteen color photographs of the Veteran's beard area, chest, back, and arms are of record.  They are undated, but were received by the RO in November. 

Based on a review of the evidence of record, the Board finds that the Veteran's pseudofolliculitis barbae does not meet the criteria for a compensable disability evaluation.  The medical evidence of record does not show involvement of at least 5 percent of the entire body or at least 5 percent of the exposed areas affected.  The VA examination of the Veteran's pseudofolliculitis barbae in September 2008 revealed that "scattered hyperpigmented macules and papules in the beard area" covered only 1 percent of the exposed surface area total body surface area, much less than the 5 percent required to a 10 percent evaluation.  The October 2012 VA examiner noted that the Veteran's beard area had no evidence of pseudofolliculitis barbae at that time.  In addition, although VA medical records indicate that the Veteran was prescribed prednisone in June 2008, there is no indication that it was for his pseudofolliculitis barbae.  In fact, the provider assessed the Veteran with rash second to questionable pytriasis rosea and not pseudofolliculitis barbae.  Moreover, the Board notes that during his September 2008 VA examination, the Veteran specifically denied the use of any topical therapy or system therapy, and the October 2012 VA examiner noted that the Veteran had not been treated with oral or topical medications for any skin for the prior 12-month period.  Therefore, the Board finds that a 10 percent rating based on required systemic therapy is not demonstrated or supported in the record. 

The Board notes that other diagnostic codes related to skin conditions do not support a compensable rating for pseudofolliculitis barbae.  As the Veteran's pseudofolliculitis barbae does not result in any moderate disfigurement or one of the objective signs of disfigurement of the head, face, or neck, the assignment of a 10 percent rating under Diagnostic Code 7800 is not warranted.  Diagnostic Codes 7801 and 7802 are inapplicable as they provide the criteria for scars other than on the head, face, or neck.  Diagnostic Codes 7803, 7804, and 7805 for rating scars is also no warranted because there is no evidence in the file that the Veteran has scars that are deep, unstable, painful on examination, or cause limitation of function due to pseudofolliculitis barbae.  In fact, the October 2012 VA examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.      

The Board notes that other diagnostic codes related to skin conditions do not support a compensable rating for pseudofolliculitis barbae.  As the Veteran's pseudofolliculitis barbae does not result in any moderate disfigurement or one of the objective signs of disfigurement of the head, face, or neck, the assignment of a 10 percent rating under Diagnostic Code 7800 is not warranted.  Diagnostic Codes 7801 and 7802 are inapplicable as they provide the criteria for scars other than on the head, face, or neck.  Diagnostic Codes 7803, 7804, and 7805 for rating scars is also not warranted because there is no evidence in the file that the Veteran has scars that are deep, unstable, painful on examination, or cause limitation of function due to pseudofolliculitis barbae.  As noted above, the October 2012 VA examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected pseudofolliculitis barbae. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected pseudofolliculitis barbae presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to skin diseases in the Rating Schedule focus on disfigurement, scarring, percent of body area affected, and type of treatment.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a compensable evaluation for pseudofolliculitis barbae is denied.



REMAND

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for pityrosporum folliculitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's pityrosporum folliculitis has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, the Veteran's service-connected pityrosporum folliculitis has been rated according to the analogous condition of dermatitis or eczema under Diagnostic Code 7806.

The Veteran underwent VA examination in September 2008 at which time he complained of a rash on his back and arms which had become progressively worse.  The Veteran described the rash as intermittent and extremely pruritic.  Physical examination of the Veteran that he had diffuse follicular hyperpigmentation noted mostly on the upper back and some on the upper extremities covering at least 5 percent of the total body surface area and zero percent of the exposed body surface area.  The examiner also noted a scar from biopsy site noted in the abdominal skin area.  The impression was pityrosporum folliculitis covering at least 5 percent of the total body surface area and zero percent of the exposed body surface area.  

In October 2012, the Veteran underwent VA examination at which time he was diagnosed as having dermatitis or eczema and pityrosporum folliculitis.  Physical examination demonstrated that the skin of the back and the backs of both arms showed numerous 1- to 2-millimeter hyperpigmented lesions (many more on his back than on backs of arms), which were not raised, non-tender, no erythema, no pustules.  The examiner noted that it appeared chronic and inactive at that time.  

At this time, there is not sufficient information to evaluate the Veteran's pityrosporum folliculitis.  Although the September 2008 VA examiner noted that the Veteran had diffuse follicular hyperpigmentation noted mostly on the upper back and some on the upper extremities covering at least 5 percent of the total body surface area, it did not indicate that the total body surface area was less than 20 percent.  In addition, the October 2012 VA examiner did not indicate the percentage of the entire body or exposed areas affected by his pityrosporum folliculitis.  As such, the Board finds that the Veteran should be provided another opportunity to report for a VA examination to determine the severity of his pityrosporum folliculitis.   

Additionally, the Board observes that there are some disorders of the skin which have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his pityrosporum folliculitis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  To the extent there is an attempt to obtain records, the claims folder should contain documentation of the attempts made.

2.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected pityrosporum folliculitis. Efforts should be made to schedule the Veteran for an examination during a time when his symptoms are at their most active stage.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  The Veteran should be asked to describe the ebb and flow of the disorder, and times when it is most severe.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record.  

Specifically, the examiner should: 

* Identify all pathology related to the Veteran's pityrosporum folliculitis. 

* Specify the location and extent of the pityrosporum folliculitis in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period. 

* Indicate whether the Veteran has experienced any flare-ups of his pityrosporum folliculitis during the last year.

* Note whether the Veteran's pityrosporum folliculitis is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

* Discuss how the Veteran's pityrosporum folliculitis impacts his activities of daily living, including his ability to obtain and maintain employment.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


